DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
1. This office action is in response to communications filed 1/18/2022 Claim 1 is amended. Claims 2-5 are original. Claim 6 is canceled. Claims 7 and 8 are new.

Allowable Subject Matter
The indicated allowability of claims 2, 3 and 6 is withdrawn in view of the newly discovered reference(s) under 35 U.S.C. 103 as being unpatentable over JP 2011-107024A, Makoto in view of JP 2013-232342A, Toshihiro further in view of JP 2016-148598A, Asahara.  Rejections based on the newly cited reference(s) follow.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

1. 	Claims 1, 2, 3, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011-107024A, Makoto in view of JP 2013-232342A, Toshihiro further in view of JP 2016-148598A, Asahara.

2. 	Regarding Claim 1, Makoto discloses An appearance inspection apparatus for a terminal crimped to an end of an electric wire ([0002] page 4, crimp terminal crimped to an electric wire), the appearance inspection apparatus (page 2, inspection apparatus) comprising:
 	a rotating body configured to rotate about a rotation axis (solution section, rotation mechanism 50 can rotate support part 20 shown in fig. 3); 
 	a terminal supporting unit ([0010], page 6, terminal supported by the support portion) configured to support the terminal inserted into the rotating body in a non-rotational state in which an entire outer periphery of a part to be inspected is opened and in a state in which a central axis of the terminal is aligned with the rotation axis ([0020]-[0021], electric wire 120 is inserted Into the crimp portion 114 of the cylindrical crimp terminal 110. [0023], f the crimp portion 114 anti the in
termed late portion 113 so as to be aligned In the longitudinal direction of the cylindrical crimp terminal 110 (3 in FIG, 1));
 	a camera (Fig 3: 40 camera), physically separated from the rotating body, provided in a state in which a light receiving axis is aligned with the rotation axis and the central axis terminal ([0036]-[0037], Irradiating light toward the inspection area 42 is individually provided for each of the plurality of cameras 40 and a configuration in which both the LED: illumination and the annular LED illumination are provided may be employed); and
 	an optical image transmission unit that is provided in the rotating body so as to rotate integrally with the rotating body (Fig. 3); that is provided such that a light entering end faces an outer peripheral ([0036], support unit 20 with light) and a light emitting end is provided on the light receiving axis of the camera ([0036]-[0037], Irradiating light toward the inspection area 42 is individually provided for each of the plurality of cameras 40) and that is configured to emit an optical image of the outer peripheral surface of the terminal having entered the light entering end from the light emitting end toward the camera ([0038], appearance inspection apparatus 10 of the cylindrical crimp terminal may have a display unit (not shown) capable of displaying images picked up by a plurality of cameras 40 having a plurality of odd numbers).
 	However, Makoto does not explicitly disclose a camera, physically separated from the rotating body, provided in a state in which a light receiving axis is aligned with the rotation axis and the central axis terminal; wherein the rotating body is further configured to rotate while the camera and the terminal remain stationary
 	Toshihiro teaches a camera (Fig. 1; [0105], [0123], optical camera; 31 photo sensor), physically separated from the rotating body (Fig. 1 and Fig 4a, 4b; [0022], the rotation means may be automatically rotated by a motor 12, a cylinder, or the like. [0023], he projection shape information acquiring unit may be configured separately from the control unit.), provided in a state in which a light receiving axis is aligned with the rotation axis and the central axis terminal (Claim 3, The rotation holding means as the rotation means holds the tip side portion of the crimp terminal in the terminal axial direction than the crimp portion, and rotates the wire with the crimp terminal around the terminal axis direction.[0029]-[0030], it is possible to receive projection light toward the shape information acquisition target portion by the light projection means.)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the control unit 90 as taught in Makoto to only rotate the rotating mechanism 50, similar to the rotation holding means 10 which rotates the crimp terminal as taught in Toshihiro for 
 	Makoto in view of Toshihiro may not explicitly disclose wherein the rotating body is further configured to rotate while the camera and the terminal remain stationary
 	Further, Asahara teaches wherein the rotating body is further configured to rotate (Fig 1; [0021], axis line AX. The center axis of rotation of the mirrors 61 62 63 and the rotating barrel 41 and the center axis of the camera 11 or the main illuminating lamp 19 (optical axis AL) are the same straight line as the axis AX of the electric wire W or the terminal T.) while the camera ([0006], Camera does not need to be rotated) and the terminal remain stationary ([0018], photographing device 3 includes mirrors which rotate around an electric wire and a terminal T. Examiner notes that the terminal remains stationary while the mirrors rotate around the terminal.)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the control unit 90 as taught in Makoto to only rotate the rotating mechanism 50, similar to the rotation holding means 10 which rotates the crimp terminal as taught in Toshihiro for the purposes of accurately and easily acquire crimp shape information on a crimp shape of a crimped terminal crimped to an electrical wire (Toshihiro, (57)) further incorporate keeping the camera and terminal stationary as taught in Asahara for the purposes of automating the inspection of the crimp terminal with high accuracy (Asahara, [0015]). 

3. 	Regarding Claim 2, Makoto in view of Toshihiro further in view of Asahara discloses The appearance inspection apparatus for a terminal according to claim 1, 
 	Asahara discloses wherein the optical image transmission unit includes:
 	a light entering mirror provided at the light entering end (Fig. 1; [0044], This illumination light enters the light guiding inner hole 41x of the rotating lens barrel 41 and travels toward the front side);
(Figs. 1 and 2; [0022], a terminal side mirror 62 is disposed on a side of the terminal T (upward in FIG. 2), a rear side mirror 62 is disposed on an axially back side of the mirror 61, and an intermediate rear mirror 63 is disposed near an axis line AX of the mirror 61); and
 	one or more intermediate mirrors configured to transmit an optical image of the outer peripheral surface of the terminal that has entered the light entering mirror (claim 1; Means for applying illumination light to an outer periphery of the article via the mirror) and has been reflected by the light entering mirror to the light emitting mirror by reflection, and to emit the optical image from the light emitting mirror toward the camera ([0046], Light that has exited the light guiding hole 41 x passes through the inner hole 19 b of the main illumination lamp 19, passes through the lens 15 shown in FIG. 1, and enters the camera 11).

4. 	Regarding Claim 3, Makoto in view of Toshihiro further in view of Asahara discloses The appearance inspection apparatus for a terminal according to claim 2,
 	Asahara discloses wherein the rotating body (rotating lens barrel 41) includes a pair of side plates ([0026], the mirror holding plate 51 is seen from the front side shown in FIG. 3, 2 mirror holding plates 51 and 51’ are provided so as to be opposed to each other on both sides of the axis AX) including inner side surfaces in parallel with the rotation axis and optical element supporting grooves on each inner side surface ([0024], Grooves (not shown) for inserting the end portions of the mirrors. [0027], the mirror positioning groove of the mirror holding plate 51), and
 	wherein the light entering mirror, the light emitting mirror, and the intermediate mirror
are sandwiched between the pair of side plates by fitting both side edges of each of the light
entering mirror ([0010], a position opposite to the mirror (a terminal side mirror when 3 of the mirrors have a mirror as described above) with the article sandwiched there between), the light emitting (Claim 2, A rotating lens barrel which has an inner hole for guiding light reflected from the illuminating light and the reflected light from the article and which is guided and rotated by supporting the mirror).

5. 	Regarding Claim 4, Makoto in view of Toshihiro further in view of Asahara discloses The appearance inspection apparatus for a terminal according to claim 1, 
 	Makoto discloses the appearance inspection apparatus further comprising
 	a control device ([0025], control part 90) configured to control rotation of the rotating body (rotation mechanism part 50) and imaging performed by the camera (40), wherein the control device is configured to control the camera each time the rotating body is rotated by a predetermined angle to acquire an optical image of the outer peripheral surface of the terminal (see Fig. 3)

6. 	Regarding Claim 5, Makoto in view of Toshihiro discloses The appearance inspection apparatus for a terminal according to claim 4, 
 	Makoto wherein the control device is configured to control the rotating body (rotation mechanism part 50) and tire camera to acquire a projection image of the terminal inserted into the rotating body over a predetermined angle range ([0021], electric wire 120 is inserted Into the crimp portion 114 of the cylindrical crimp terminal 110), and to set an imaged posit ion where a height of the terminal is the lowest in the projection image as a reference position and to start inspecting an appearance of the terminal ([0038], appearance inspection apparatus 10 of the cylindrical crimp terminal may have a display unit (not shown) capable of displaying images picked up by a plurality of cameras 40 having a plurality of odd numbers)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7. 	Claims 7 and 8 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by JP 2016-148598A, Asahara.

8. 	Regarding Claim 7, Asahara discloses An appearance inspection apparatus for a terminal crimped to an end of an electric wire ([0021], electric wire W; Claim 7 a terminal is crimped to the tip part and the rear end part of the electric wire), the appearance inspection apparatus (claim 6 and 7, crimping portion is inspected using the appearance inspection apparatus of claim 6) comprising:
 	a rotating body configured to rotate about a rotation axis (Fig. 2; [0028], a rotation body tube 41);
 	a terminal supporting unit configured to support the terminal inserted into the rotating
body in a non-rotational state in which an entire outer periphery of a part to be inspected is
opened and in a state in which a central axis of the terminal is aligned with the rotation axis ([0021], the center axis of rotation of the mirrors 61 62 63 and the rotating barrel 41 and the center axis of the camera 11 or the main illuminating lamp 19 (optical axis AL) are the same straight line as the axis AX of the electric wire W or the terminal T);
 	a camera (Fig. 1: 15 camera), physically separated from the rotating body ([0006], camera does not need to be rotated), provided in a state in which a light receiving axis is aligned with the rotation axis and the central axis of the terminal ([0021], the center axis of rotation of the mirrors 61 62 63 and the rotating barrel 41 and the center axis of the camera 11 or the main illuminating lamp 19 (optical axis AL) are the same straight line as the axis AX of the electric wire W or the terminal T); and
 	an optical image transmission unit that is provided in the rotating body so as to rotate
integrally with the rotating body ([0044], optical effect; an optical operation of the imaging apparatus 3. The main illumination lamp 19 shown on the upper rear side of FIG. 2, illumination light is irradiated to the front side. This illumination light enters the light guiding inner hole 41x of the rotating lens barrel 41 and travels toward the front side), that is provided such that a light entering end faces an outer peripheral surface of the terminal supported on the terminal supporting unit (claim 1; Means for applying illumination light to an outer periphery of the article via the mirror) and a light emitting end is provided on the light receiving axis of the camera , and that is configured to emit an optical image of the outer peripheral surface of the terminal having entered the light entering end from the light emitting end toward the camera ([0046], Light that has exited the light guiding hole 41 x passes through the inner hole 19 b of the main illumination lamp 19, passes through the lens 15 shown in FIG. 1, and enters the camera 11), wherein the optical image transmission unit includes:
 	a light entering mirror provided at the light entering end (Fig. 1; [0044], This illumination light enters the light guiding inner hole 41x of the rotating lens barrel 41 and travels toward the front side);
 	a light emitting mirror provided at the light emitting end (Figs. 1 and 2; [0022], a terminal side mirror 62 is disposed on a side of the terminal T (upward in FIG. 2), a rear side mirror 62 is disposed on an axially back side of the mirror 61, and an intermediate rear mirror 63 is disposed near an axis line AX of the mirror 61); and
 	one or more intermediate mirrors configured to transmit an optical image of the outer peripheral surface of the terminal that has entered the light entering mirror and has been reflected by the light entering mirror to the light emitting mirror by reflection, and to emit the optical image from the light emitting mirror toward the camera ([0023], A center portion of the rear mirror 63 intersects with an axis AX, and is inclined at an angle of 45 degrees in parallel with the rear mirror 62, and a top surface (a surface facing the rear mirror 62) of the rear mirror 20 is a reflecting surface).

9. 	Regarding Claim 8, Asahara discloses The appearance inspection apparatus for a terminal according to claim 7,
 	wherein the rotating body (rotating lens barrel 41) includes a pair of side plates ([0026], the mirror holding plate 51 is seen from the front side shown in FIG. 3, 2 mirror holding plates 51 and 51’ are provided so as to be opposed to each other on both sides of the axis AX) including inner side surfaces in parallel with the rotation axis ([0046], the light (reflected light and the illumination light of the backlight 71) from the terminal T is deflected by 90 degrees by the terminal side mirror 61, and is directed in a direction parallel to the axis AX and strikes the rear side mirror 62) and optical element supporting grooves on each inner side surface ([0024], Grooves (not shown for inserting the end portions of the mirrors. [0027], the mirror positioning groove of the mirror holding plate 51), and wherein the light entering mirror, the light emitting mirror, and the intermediate mirror are sandwiched between the pair of side plates by fitting both side edges of each of the light entering mirror ([0010], a position opposite to the mirror (a terminal side mirror when 3 of the mirrors have a mirror as described above) with the article sandwiched there between), the light emitting mirror, and the intermediate mirror into the optical element supporting grooves of the inner side surfaces of the pair of side plates (Claim 2, A rotating lens barrel which has an inner hole for guiding light reflected from the illuminating light and the reflected light from the article and which is guided and rotated by supporting the mirror).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER KHALID whose telephone number is (571)270-5997. The examiner can normally be reached Monday- Friday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMER KHALID/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422